DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/27/2020 has been entered.
The amendment to the specification has overcome the objection set forth in the last Office Action. However, there remain chemical structures having formality issues that require amendment. Therefore, the objection has been updated, and the specification continues to be objected.
Disposition of claims: 
Claims 1 and 7 have been amended.
Claims 2-5 have been canceled.
Claim 11 has been added.
Claims 1 and 6-11 are pending.
The amendment to claim 1 has overcome the rejections of claims 1-10 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendment to claim 7 has overcome the rejections of claim 7 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1 and 7 have overcome:
Rejections to claims 1 and 6-8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (CN 107056820 A – the original Chinese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Li ‘820), 
Rejections to claims 1, 6, and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (CN 106008138 A – the original Chinese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Gao), 
Rejections to claims 1, 6, and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (CN 106467468 A – the original Chinese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Li ‘468), 
Rejections to claims 1, 6, and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. (CN 107056701 A – the original Chinese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Ju), 
Rejections to claims 1-4 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (KR 2013/0069439 A – the original Korean document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Park), and
Rejection to claim 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (KR 2012/0084238 A – the original Korean document is 
Rejections to claims 9-10 under 35 U.S.C. 103 as being unpatentable over Li ‘820 (CN 107056820 A – the original Chinese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Omata et al. (US 2017/0309858, hereafter Omata). 
set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of page 61 through the first paragraph of page 67 of the reply filed 11/27/2020 regarding the rejections of claims 1-8 under 35 U.S.C. 103 set forth in the Office Action of 6/22/2020 have been considered. 
Applicant argues that Miyata intended to not contain a strong electron-withdrawing group, but a relatively weak electron-withdrawing group; however, Lee teaches functional groups all are Miyata’s unwanted prior art strong electron-withdrawing group of a nitrogen atom having a double bond, a sulfur atom having a double bond, or an oxygen atom having a double bond.
Respectfully, the Examiner does not agree.
Applicant cited the electron donating group of the compound of Lee to modify the electron donating group of the compound of Miyata. 
The Examiner cited an example compound of Miyata (Compound T-63 in [075]) in the previous Office Action, as shown below.

    PNG
    media_image1.png
    195
    445
    media_image1.png
    Greyscale

The Compound T-63 of Miyata includes a central naphthalene ring as a ring structure group X ([062]) and two 9,10-diydroacridine rings as electron donating groups ([069]).
Miyata does not teach that the electron-donating terminal groups include dihydroindenoacridine.
Lee teaches an electron donating group of indenoacridine ([006] of English translation).
The Examiner modified the Compound T-63 of Miyata by substituting the electron donating group of the 9,10-dihydroacridine ring with the electron donating group of the indenoacridine of Lee. The modification is involved in substitution of one electron donating group by another electron donating group; and no strong electron withdrawing group has been involved in this modification.   
Therefore, Applicant’s argument is not persuasive and the rejections are maintained.
Applicant’s arguments see the third through the fourth paragraph of page 67 of the reply filed 11/27/2020 regarding the rejections of claims 9-10 under 35 U.S.C. 103 set forth in the Office Action of 6/22/2020 have been considered. 
Applicant argues the dependent claims 9-10 are allowable because Miyata as modified by Lee does not read on the independent claim 1.
Respectfully, the Examiner does not agree.
Applicant’s argument is not persuasive as outlined above; therefore, the rejections are maintained. 

Specification
The disclosure is objected to because of the following informalities:
It appears that there are missing divalent or trivalent atom in the chemical structures at multiple locations of the specification including at least [056], [064] (see structure “D2”), and [068] (see “formula (2)”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims Compound 18 in claim 1, as shown below.

    PNG
    media_image2.png
    334
    263
    media_image2.png
    Greyscale

The structure of Compound 18 is incomplete because it appears that there is a missing atom at the position marked by an arrow in the figure above, rendering this claim indefinite. 
For the purpose of prosecution, the Examiner interprets the missing atom of Compound 18 being O, S, or Se.
It appears that there are more incomplete structures in addition to Compound 18 in claim 1. It is advised to find and amend all the incomplete structures of claim 1.
Regarding claims 6-10, claims 6-10 are rejected due to the dependency from claim 1.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant claims Compound 3 in claim 11, as shown below.

    PNG
    media_image3.png
    309
    268
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    334
    263
    media_image2.png
    Greyscale

The structures of Compounds 3 and 18 are incomplete because it appears that there is a missing atom at the position marked by arrows in the figure above, rendering this claim indefinite. 
For the purpose of prosecution, the Examiner interprets the missing atom of Compound 3 being N.
For the purpose of prosecution, the Examiner interprets the missing atom of Compound 18 being O, S, or Se.
It appears that there are more incomplete structures in addition to the Compounds 3 and 18 in claim 11. It is advised to find and amend all the incomplete structures of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181844, – the original Japanese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Miyata) in view of Lee et al. (KR 2017/0040011, – the original Korean document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Lee).
Regarding claims 1 and 6-7, the Applicant claimed Compound 1 in claim 5 as a subspecies of heteroaromatic compounds of Formula (1), as shown below.

    PNG
    media_image4.png
    285
    398
    media_image4.png
    Greyscale

Miyata discloses a heteroaromatic compound (π-conjugated compound in [059]) having a structure comprising a ring structure (group X) including naphthalene, anthracene, phenanthrene, pyrene, chrysene, triphenylene, perylene, and fluoranthene ([062]), and at least an electron-donating group including 9,10-dihydroacridine, phenoxazine, phenothiazine, dibenzothiphene, and 5,10-dihydrophenazasiline ([068]-[069]) and an electron-withdrawing group including naphthalene, anthracene, phenanthrene, pyrene, chrysene, triphenylene, perylene, and fluoranthene ([068]).
Miyata exemplifies a heteroaromatic compound (Compound T-63 in [075]), as shown below.

    PNG
    media_image1.png
    195
    445
    media_image1.png
    Greyscale

Miyata further discloses an organic electroluminescence device (“organic EL element 1-15” in [187]-[193], [195], and Table 1 of [198]) comprising an anode (ITO), a hole injection layer (HAT-CN), a hole transport layer (a-NPD), a light emitting layer including a host (mCP, 1,3-bis(N-carbazolyl)benzene) and a guest material (Compound T-63 of Miyata), an electron transport layer (BCP), an electron injection layer (LiF), and a cathode (Al).
Miyata further discloses a lighting device including the organic electroluminescence device ([173] and Fig. 9-10). 
Miyata teaches Compound T-63 which is similar to the Applicant’s Compound 1. 
The only difference between the two compounds is that the Applicant’s Compound 1 has dihydroindenoacridine terminal groups while the Miyata’s Compound T-63 has dihydroacridine terminal groups.
Miyata does not teach dihydroindenoacridine as the electron-donating terminal group.
Lee teaches a heteroaromatic compound comprising an electron donating group (“electron donor unit”) and an electron withdrawing group (“electron acceptor unit”) wherein the electron donating group comprises indenoacridine ([006] of English translation).
Lee’s exemplary Compound 2 includes a dihydroindenoacridine terminal group ([060], [092]), as marked by a dashed ring in the figure below.

    PNG
    media_image5.png
    282
    432
    media_image5.png
    Greyscale

Lee further teaches the heteroaromatic compounds of invention have high quantum efficiency and thermal stability because the compounds include indenoacridine as an electron donating group ([029]).
Lee further teaches the Compound 2 is used as the fluorescent guest of the light emitting layer (“the light emitting layer 150 … Compound 2 was mixed … at a concentration of 3%” in [098], [100]) of organic electroluminescence device.
Miyata and Lee are analogous in the field of an organic light-emitting device wherein the emission layer guest material comprising heteroaromatic compounds including an electron donating group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the heteroaromatic compound of Miyata as modified by Lee by replacing the acridine terminal groups of Miyata’s Compound T-63 with the indenoacridine terminal group of Lee’s Compound 2, based on the teaching of Lee. 
The motivation for doing so would have been to provide the organic electroluminescence device comprising fluorescent guest material having indenoacridine terminal groups with high quantum efficiency and stability as taught by Lee.
Such a modification provides a heteroaromatic compound having the identical structure of the instant Compound 1 of claim 1, meeting all the limitations of claim 1.
The modification also provides the organic electroluminescence device of Miyata as modified by Lee comprising an anode (ITO), a hole injection layer (HAT-CN), a hole transport layer (a-NPD), a light emitting layer including a host (mCP) and a guest material (Applicant’s Compound 1), an electron transport layer (BCP), an electron injection layer (LiF), and a cathode (Al), meeting all the limitations of claims 6-7
Regarding claim 8, the organic electroluminescence device of Miyata as modified by Lee reads on all the features of claim 6, as outlined above.
The organic electroluminescence device of Miyata as modified by Lee reads on the claimed limitations above but fails to teach that the light emitting layer emits blue, green, yellow, red, or orange fluorescence.
It is reasonable to presume that the organic electroluminescence device emits blue fluorescence.
Support for said presumption is found in the use of like materials which result in the claimed property.
The Applicant’s organic electroluminescence device described in [065], [066], and Table 1 of the instant specification uses the Applicant’s Compound 1 as an emitting guest material.
The specification shows that the organic electroluminescence device emits blue light. Thus, the electroluminescence device taught by Miyata as modified by Lee emits blue light because the organic electroluminescence device uses the same fluorescent guest material in the light-emitting layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 
Regarding claim 11
The compound of Miyata as modified by Lee (Applicant’s Compound 1 of claim 1) has similar structure as Applicant’s Compound 4 of claim 11. The only difference between the two structures is the linker group (marked by dashed circles in the figure below) connecting two indenoacridine terminal groups.

    PNG
    media_image6.png
    397
    738
    media_image6.png
    Greyscale

Miyata teaches the linker group (“ring structure group X” in [062]) including naphthalene and anthracene. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Miyata as modified by Lee by substituting the linker group of naphthalene with anthracene, as taught by Miyata.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the change of the ring structure group X of Miyata among the exemplified ring structure group X would have been one known element for another known element and would led to predictable results. See MPEP 2143(I)(B). There are only 21 example ring structure group X ([068]). The selection 
The resultant compound is identical as Applicant’s Compound 4, meeting all the limitations of claim 11.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181844, – the original Japanese document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Lee et al. (KR 2017/0040011, – the original Korean document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 6-8, and 11 above, and further in view of Omata et al. (US 2017/0309858).
Regarding claims 9-10, the organic electroluminescence device taught by Miyata as modified by Lee reads on all the features that claimed in claim 6-8, as outlined above.
The electroluminescence device (“organic EL element 1-15” in [187]-[193], [195], and Table 1 of [198]) taught by Miyata as modified by Lee comprises an anode (ITO), a hole injection layer (HAT-CN), a hole transport layer (a-NPD), a light emitting layer including a host 
Miyata does teach that the electroluminescence device of invention can be used in an illumination device and illumination light source ([170]). 
Miyata as modified by Lee does not teach that the organic electroluminescence device is a lighting panel or a backlight panel.
It is noted that a backlight panel is also a lighting panel. Thus, a display device which meets the limitations of the instant claim 10 reads on all the limitations of the instant claim 9.
Omata teaches a field-sequential type display device comprising an organic electroluminescence element which is used as a backlight panel ([002], [003]).
Omata further teaches a display device (1 in Fig. 1-2) comprising a backlight panel (5 in Fig. 1-2) which includes organic electroluminescence elements (“EL1” and “EL2” in Fig. 1-4, and [034], [039]-[042]).
Omata further teaches the field-sequential type display device is capable of lowering power consumption while reducing weight by using organic electroluminescence element for the backlight ([006]).
Miyata and Omata are analogous in the field of display devices using organic electroluminescence devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Miyata as modified by Lee by using it as a backlight panel of a display device, based on the teaching of Omata.
The motivation for doing so would have been to make a field-sequential type display device which is capable of lowering power consumption while reducing weight, as taught by Omata. 
Such a modification provides a field-sequential type display device comprising a backlight panel comprising the organic electroluminescence device having the Applicant’s Compound 1 as a fluorescent guest material.
Furthermore, the display device is equated with a display device comprising a lighting panel having the organic electroluminescence device of claim 6, because the backlight panel is considered as a lighting panel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786